Citation Nr: 1225301	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  12-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from July 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2011.  A statement of the case was issued in January 2012, and a substantive appeal was received in March 2012.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran's low back disability, to include degenerative disk disease (DDD) and degenerative joint disease (DJD), is not causally related to service (to include any injury during service), nor was DJD manifest within the presumptive time period after service.  


CONCLUSION OF LAW

The Veteran's low back disability, to include DDD and DJD, was not incurred in or aggravated by his service, nor may it be presumed to have been so incurred..  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in January 2011, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370   (2002).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. In the instant case, the January 2011 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claim on appeal.  The Board notes that in his substantive appeal, the Veteran stated that he had received private medical treatment for his low back pain, but also indicated that any medical records from such treatment would be unavailable.  Accordingly, there is no need to remand for such records.  The record also suggests that a portion of the Veteran's service treatment record (STR) is unavailable, however the relevant STRs are associated with the claims file.  All available pertinent records, in-service and VA, have been obtained.  The Veteran has been afforded a VA examination focused upon the issue on appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

II.  Legal Criteria

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


III.  Factual Background

The Veteran asserts that his low back disability, DDD and DJD, was caused by his active service.  The Board observes at this point that there is no disagreement that the Veteran has a current low back disability. Medical reports of record, including the report of the February 2011 VA examination include diagnoses of DDD and DJD.  

A review of the Veteran's available service treatment records (STRs) shows that in January 1988 the Veteran sought treatment for low back pain; low back strain was diagnosed.  The Veteran again complained of low back pain twice in June 1988, and was again diagnosed with low back strain.  On each of these occasions the Veteran's recommended treatment was light duty and analgesics.  The remainder of the STRs are silent with regard to any further reference to a low back injury.  A Medical Board Report dated in September 1988 in connection with bilateral knee disability is to the effect that physical examination was entirely within normal limits except for the knees.  

The Board again acknowledges that the entirety of the Veteran's STRs are not available, and therefore is not associated with the claims file and as such the Board my have a heightened duty to assist in searching for alternate source medical records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Notably, a large number of the Veteran's STRs are associated with the claims file, including the records of his low back complaints in service, and the Veteran has not indicated any injury to his back aside from the instances of back strain, which are noted in the available STRs.

In February 2011 the Veteran was afforded a VA examination in relation to his claim of service connection for a low back disability.  At that exam the Veteran reported that he had constant back pain and that this pain increased in January 2011 after he fell down some stairs.  Following a thorough examination, the Veteran was given a diagnosis of moderate to severe DDD and mild DJD.  The examiner opined that the Veteran's current low back disability was less likely than not related to his active duty service.  The examiner noted that the Veteran had two instances of low back strain in service, but explained that low back strain is a time limited condition and does not have the potential to cause degenerative changes of the vertebrae or discs.  The examiner further noted in the report that there was no evidence that the Veteran had sought additional medical care for his low back condition following his separation from service in 1989.  

Of record are several lay statements that relate to the Veteran's claim of service connection for his low back condition.  These statements include one from his family member, who states that the Veteran did not have any low back problems prior to service, but had suffered from back problems ever since service.  There are also two statements from former servicemen who knew and worked with the Veteran while he was in active service.  These statements note that the Veteran had instances of back pain in service.  

IV.  Analysis

The evidence shows a current low back disability and low back complaints and treatment during service.  The question remains whether the current low back disability (diagnosed as DDD and DJD) is causally related to the low back symptoms (diagnosed as low back strain) during service.  The February 2011 VA examiner (a medical doctor) has offered an opinion that it is less likely as not that there is a nexus or link between the inservice low back strain and the current low back disability.  Review of the opinion shows that it was based on a review of the claims file, review of the Veteran's history, and examination of the Veteran.  The rationale furnished by the examiner discusses the nature of low back strain in the context of the potential for future degenerative changes, and the examiner clearly reports that the strain was a limited condition without such potential for subsequent degenerative changes.  The opinion is clearly expressed, based on an informed review of the Veteran's medical history, and persuasive.  It is significant that there is no contrary medical opinion of record.  

The Board acknowledges that service connection may indeed be granted by a showing of a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  To the extent that the Veteran is asserting that he had continued or ongoing low back problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  In accordance with Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of low back symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's statements that his claimed low back disability has been ongoing since an in service injury in 1987 is contradicted by his STRs.  When seeking treatment for his low back pain in June 1988, the Veteran reported that he sustained a low back injury playing football six years earlier, and that he had been seeing a chiropractor for four years.  Though this injury was not noted on his service entrance exam, the inconsistent statement serves to contradict the Veteran's assertion that his low back disability is related to an injury in service.  Further, available STRs dated after the low back complaints do not reflect any ongoing low back problems, and a September 1988 Medical Board Report shows a normal examination except for the knees.  The Veteran's current assertions of continuing low back problems are simply inconsistent with the contemporaneous records.  

Following his 1989 separation from active service, the Veteran filed a claim of entitlement to service connection for knee and shoulder problems, and a scar from an in service appendectomy.  However, he did not include a low back claim.  In April 1989, the Veteran was afforded a VA examination.  The only medical issues reported by the Veteran at that examination were related to his knees and shoulder.  The Veteran did not report symptoms of a low back disorder at that examination, and in fact, it was noted that apart from his claimed conditions he was in good health and able to lift weights five times a week.  The Board believes it reasonable to expect that the Veteran would have included a low back disability in his 1989 claim if he in fact believed he had a low back disorder related to service.  The Board also notes subsequent VA claims for increased ratings which did not include reference to any service-related back disorder.  The record thus shows that the Veteran was familiar with the VA claims process.  Nevertheless, he did not file a low back claim when he had the opportunity to do so.  These facts diminish the credibility of his current statements that he has suffered low back symptoms since service.  

The Board notes further, that although the Veteran alleges his symptoms have been ongoing since service, there is no record that the Veteran has sought treatment for his low back pain since his separation from service, until he filed his claim in January 2011.  In a VA treatment record from February 2011 the Veteran stated that he had avoided all medical care for the issue and that he had no primary care physician.  In his March 2012 substantive appeal the Veteran contradicted the statement from his VA treatment record when he asserted that he had received private care for his back by a Dr. G.F., however, he indicated that the records of this treatment were unavailable, as Dr. G.F. retired several years ago.  

The Board has also considered the lay statements, but finds them to be of diminished credibility when the overall record is considered.  These statements are made by family and friends and the question of possible bias must be considered.  Moreover, they are made many years after the fact.  The Board finds that the totality of the evidence argues against a finding that the current low back disability is causally related to the low back symptoms treated during service.  

Additionally, because the Veteran was not diagnosed with DJD of the low back within one year of separation of service, there is no presumption that any current claimed DJD of the low back was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Therefore the Board must conclude that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted. 



ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


